DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10, 19, drawn to a negative electrode active material, in the reply filed on 07/25/2022 is acknowledged.
Claims 11-18, 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2 it is unclear whether the claimed ratio refers to silicon-based composite:carbon based material or carbon based material:silicon composite. For compact prosecution purposes, the limitation is examined as if it recites “a ratio of the silicon-based composite to the carbon-based material is 1:99 to 50:50”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-8, 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh (US 20210184204 A1).
Regarding claim 1, Oh discloses a negative electrode active material (title) comprising a silicon-based composite (P10, silicon oxide composite) and a carbon-based material (P36, carbon-containing coating layer), 
wherein the silicon-based composite comprises: 
SiOx (0≤x≤2) including pores (P10); 
a polymer disposed in the pores (Oh teaches a polyacrylic acid (a polymer electrolyte) mixed with the active materials at P102, and teaches that the pores can be impregnated with electrolyte at P18, so it can be reasonably concluded that the polymer would disposed in the pores of the active material); and 
a metal compound disposed on a surface of the SiOx or on the surface and interior of the SiOx (P10, magnesium silicate), 
wherein the metal compound comprises at least one element selected from the group consisting of lithium (Li), magnesium (Mg), calcium (Ca), and aluminum (Al) (P10, magnesium silicate).
Regarding claim 3, Oh discloses the carbon-based material comprises at least one selected from the group consisting of natural graphite, artificial graphite, graphitizable carbon, non-graphitizable carbon, carbon black, and graphite oxide. Oh discloses amorphous carbon (a graphitizable carbon) at P37. 
Regarding claim 4, Oh discloses a pore size range of 50 to 300 nm anticipates the claimed range of 50 to 1000 nm (P10). 
Regarding claim 5, Oh discloses MgSiO3 and MgSi2O4 (P28). 
Regarding claim 6, Oh teaches that the magnesium (“metal compound”) is more preferably included in an amount of 4 to 20 wt% with respect to the total weight of the silicon oxide composite (P30). The more preferable range taught by Oh anticipates the claimed range of 1 wt % to 30 wt % based on a total weight of the silicon-based composite.
Regarding claim 7, Oh discloses polyacrylic acid (P102). 
Regarding claim 8, Oh discloses a carbon coating layer disposed on the silicon-based composite (P36). 
Regarding claim 19, Oh discloses MgSiO3 and MgSi2O4 (P28). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 20210184204 A1). 
Regarding claim 2, Oh is silent as to the ratio of the silicon based composite and the carbon-based material. 
The instant claim encompasses a broad ratio of silicon composite to carbon material. Further, Oh teaches the claimed silicon based composites with the claimed pores, pore size, carbon coat, and the claimed magnesium silicate metal compounds for use as a negative active material. 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select a ratio of silicon-based composite to carbon based material of 1:99 to 50:50. One of ordinary skill in the art would have been motivated to make such a selection to use the teachings of Oh in a suitable ratio for a negative active material. 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
Regarding claim 9, Oh discloses a specific surface area of 1 to 40 m2/g (P40) which overlaps with the claimed 0.5 to 2.5 m2/g.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05).
	Oh does not explicitly teach that the specific surface area is a Brunauer-Emmett-Teller (BET) specific surface area, but in the examples section of the disclosure, the surface area is cited as a BET specific surface area (see P82 onwards), so it can be reasonably concluded that the surface areas taught by Oh are Brunauer-Emmett-Teller (BET) specific surface areas.
Regarding claim 10, Oh discloses an average particle diameter of 0.5 to 20 microns, which overlaps with the claimed range of 1 to 20 microns (P40). Oh additionally teaches that the charge or discharge capacity per unit volume may be decreased if the average particle diameter is less than 0.5 microns (P40). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190097220 A1 discloses a negative active material including a SiOx core with a polymer layer disposed thereon. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K.E./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729